Opinion issued April 12, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00193-CV
                            ———————————
                         JAMES MARULLO, Appellant
                                         V.
APOLLO ASSOCIATED SERVICES, LLC AND SOLOGIC, LLC, Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-54499


                          MEMORANDUM OPINION

      This appeal is from a judgment signed February 1, 2016. The appeal was

assigned to the Fourteenth Court of Appeals; however, the Harris County District

Clerk subsequently, and erroneously, assigned this duplicate cause to this court. The

Harris County District Clerk confirmed that the assignment of the cause to this Court
was in error. Because this cause was erroneously assigned to this Court, the appeal

is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2